UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-6636


REGAN T. JAMES,

                    Plaintiff - Appellant,

             v.

STEPHEN BENJAMIN, in his official and individual capacities; DANIEL HOOD,
in his official and individual capacities; JEFFERY KRAFT, in his official and
individual capacities; ROBERT WEBB, in his official and individual capacities;
JOHN DOE 1, in his official and individual capacities; JOHN DOE 2, in his official
and individual capacities; JOHN DOE 3, in his official and individual capacities;
JOHN DOE 5, in his official and individual capacities; JOHN DOE 6, in his official
and individual capacities; G. M. GATES, in his official and individual capacities;
RAFAEL RODRIGUEZ, in his official and individual capacities; REUBEN
SANTIAGO, in his official and individual capacities; MELRON KELLY, in his
official and individual capacities; SKIP HOLBROOKE, in his official and individual
capacities; W. MIKE HEMLEPP, JR., in his official and individual capacities;
TERESA WILSON, in her official and individual capacities; CITY OF
COLUMBIA, SOUTH CAROLINA; WALMART CORPORATION, Private Entity;
DAVID FULTZ, in his official and individual capacities; JIMMY SHERMAN, in
his official and individual capacities; E. L. SUTTON; ROBERT ALLMAN; JAROD
D. GLOVER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:17-cv-00491-MBS)


Submitted: October 20, 2020                                 Decided: October 23, 2020
Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Regan T. James, Appellant Pro Se. David Leon Morrison, MORRISON LAW FIRM, LLC,
Columbia, South Carolina; Rebecca Laffitte, ROBINSON, GRAY, STEPP & LAFFITTE,
LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Regan T. James seeks to appeal the district court’s order adopting the magistrate

judge’s recommendations to (1) dismiss certain Defendants from James’ civil rights action

for failure to effect service of process; (2) grant summary judgment in favor of the

remaining Defendants; and (3) deny James’ motion for a default judgment. We dismiss

the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). On March 16, 2020, the district court adopted a standing order

extending “all deadlines [in civil cases], whether set by court or by the Rules of Civil

Procedure . . . by 21 days.” Standing Order Regarding Court Operations in Response to

COVID-19, No. 3:20-mc-00105-RBH (D.S.C. Mar. 16, 2020). “[T]he timely filing of a

notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S.

205, 214 (2007).

       The district court entered its order on March 9, 2020. James filed the notice of

appeal on May 4, 2020. Even affording James the benefit of the standing order, he failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal period.

Accordingly, we grant Appellees’ motion to dismiss this appeal. We deny James’ motion

for transcripts at Government expense. We dispense with oral argument because the facts




                                              3
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         DISMISSED




                                           4